DETAILED ACTION
This action is pursuant to the claims filed on 02/09/2021. Claims 21-22, 26-33, 35-40 are pending. A first action on the merits of claims 21-22, 26-33, 35-40is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Claim Objections
Claims 21 and 35 are objected to because of the following informalities: 
Claim 21 line 10; “the portion of the flexible ablation electrode on which the mapping electrodes are disposed” should read “a portion of the flexible ablation electrode on which the mapping electrodes are disposed”.
Claim 35 line 2: “the understructure” should read “the underlying structure” to increase clarity.
Appropriate correction is required.
Double Patenting
Claims 21-22, 26-33, 35-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, and 10-21 of copending 15/542,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 26-33 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the mapping electrodes” in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read “the mapping electrode”. Claims 22 and 26-31 inherit this deficiency.
Claim 32 recites the limitation “the mapping electrode” in the final limitation of the claim. It is unclear which mapping electrode of “plurality of mapping electrodes” is being claimed in this limitation. For examination purposes this limitation will be interpreted to read “the plurality of mapping electrodes”. Claims 33 and 35 inherit this deficiency.
Claim 35 recites the limitation “a plurality of mapping electrodes”. It is unclear if this limitation is attempting to claim antecedent basis to the plurality of mapping electrodes of claim 
Claim 35 recites the “plurality of mapping electrodes are disposed on the understructure”. It is unclear how the mapping electrodes are disposed on the understructure when parent claim 32 explicitly claims the plurality of mapping electrodes being “disposed on an insualtive material, the insulative material being disposed on top of a flexible ablation electrode”. For examination purposes, this limitation will be interpreted as the mapping electrodes being disposed on the insulative material wherein the insulatigve material is disposed on the underlying structure.
Claim 36 recites the limitation “the mapping electrode” in the final limitation of the claim. It is unclear which mapping electrode of “plurality of mapping electrodes” is being claimed in this limitation. For examination purposes this limitation will be interpreted to read “the plurality of mapping electrodes”. Claims 37-40 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-22, 26-27, 29-33, 35-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama (U.S. PGPub No. 2015/0374252) in view of Tun (U.S. PGPub No. 2014/0081111).
Regarding claim 21, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly comprises a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and the mapping electrode ([0047]). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the 
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), the insulative material being disposed on top of a ablation electrode formed from a metallic material (Fig 5, insulative material 312 disposed on ablation electrode 126; [0038] ablation electrode 126 composed of platinum, gold or stainless steel); wherein the insulative material is flexible ([0053] insulative base layer 312 is composed of polyimide: Examiner notes polyimide is a well-known flexible insulative material as evidenced by Woloszko (U.S.PGpub No. 2003/0216725) paragraph [0171]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that flexing of a portion of the flexible ablation electrode on which the mapping electrode is disposed is allowed. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the 
Regarding claim 22, in view of the De La Rama/Tun combination of claim 21 above.
Tun further teaches wherein the mapping electrode is configured to receive electrical signals from the tissue of the patient ([0040]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the mapping electrode is configured to receive signals from tissue to arrive at the device of claim 22. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 26, in view of the De La Rama/Tun combination of claim 22 above.
Tun further teaches a plurality of mapping electrodes dispersed across an exterior surface of the ablation electrode. (Fig 5 and [0053], mapping electrodes 132 of electrode structures 142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the mapping electrode is a plurality of mapping electrodes dispersed across an exterior surface of the ablation electrode to arrive at 
Regarding claim 27, in view of the De La Rama/Tun combination of claim 26 above.
Tun further teaches wherein the plurality of mapping electrodes are circumferentially spaced apart from one another (See Fig 5, mapping electrodes 132 of electrode structures 142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the plurality of mapping electrodes are circumferentially spaced apart from one another to arrive at the device of claim 27. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 29, in view of the combination of claim 27 above, De La Rama further teaches wherein the flexible tip assembly is adapted to conform to tissue ([0038]).
Regarding claim 30, the De La Rama/Tun combination teaches the device of claim 21 as stated above.
The first embodiment of Tun fails to teach wherein the flexible tip assembly is formed from an expandable material.
A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches that this second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip assembly of De La Rama in view of the first and the second embodiment of Tun to incorporate a flexible tip assembly comprising an expandable material to arrive at the device of claim 30. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]; Tun [0060]).
Regarding claim 31, the De La Rama/Tun combination teaches the device of claim 21 as stated above. De La Rama further teaches a ring electrode disposed on the elongate shaft, proximally with respect to the flexible tip assembly
Regarding claim 32, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly comprises a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of openings 26/28 such that the fluid flows around an entire perimeter of the flexible tip). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the flexible tip assembly, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another; wherein the mapping electrode is disposed on an insulative material, the insulative material being disposed on top of a flexible 
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), the insulative material being disposed on top of a ablation electrode formed from a metallic material (Fig 5, insulative material 312 disposed on ablation electrode 126; [0038] ablation electrode 126 composed of platinum, gold or stainless steel); wherein the insulative material is flexible ([0053] insulative base layer 312 is composed of polyimide: Examiner notes polyimide is a well-known flexible insulative material as evidenced by Woloszko (U.S.PGpub No. 2003/0216725) paragraph [0171]). A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches a second embodiment comprising a similar catheter device wherein the tip assembly is formed from a flexible expandable material configured to compress (Fig 7 and [0060] balloon 702 second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3)).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 33, in view of the combination of claim 32 as stated above. De La Rama further teaches wherein the flexible tip assembly includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10).
Regarding claim 35, in view of the combination of claim 32 as stated above. Tun further teaches wherein a plurality of mapping electrodes are disposed on the understructure (Fig 3 mapping electrodes 132 disposed on understructure 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that compression of a portion of the flexible ablation electrode on which the mapping electrode is disposed is allowed. Doing so would have been obvious to one of ordinary skill in the art to 
Regarding claim 36, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly comprises a flexible ablation electrode formed via a metallic understructure of the flexible tip assembly (flexible electrode segments 18/16 define understructure of tip assembly; [0045] disclosing metallic materials); the ablation electrode configured to deliver ablation energy to a tissue of a patient ([0041); an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of openings 26/28 such that the fluid flows around an entire perimeter of the flexible tip). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama fails to teach a plurality of mapping electrodes disposed on an insulative material, the insulative material being disposed on the metallic understructure, the plurality of 
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly comprises a plurality of mapping electrodes (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), the insulative material being disposed on the metallic understructure (Fig 5, insulative material 312 disposed on ablation electrode 126; [0038] ablation electrode 126 composed of platinum, gold or stainless steel); the plurality of mapping electrodes configured to perform mapping functions in relation to the tissue of the patient (mapping electrodes 132 configured for mapping tissue); wherein the insulative material is flexible ([0053] insulative base layer 312 is composed of polyimide: Examiner notes polyimide is a well-known flexible insulative material as evidenced by Woloszko (U.S.PGpub No. 2003/0216725) paragraph [0171]). A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches a second embodiment comprising a similar catheter device wherein the tip assembly is formed from a flexible expandable material configured to compress (Fig 7 and [0060] balloon 702 second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation 
Regarding claims 39-40, in view of the combination of claim 36 above, De La Rama further teaches wherein the understructure (Fig 1 flexible tip portions 16/18) includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10) such that the understructure is configured to conform to the tissue of the patient ([0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the understructure of Tun in view of De La Rama to incorporate the openings in the understructure to provide the flexible tip assembly with the ability to conform to the tissue of the patient. Doing so would advantageously allow the tip assembly and ablation electrode to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (See Fig 8c and [0038]).
Claims 28 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Tun, and in further view of Haissaguerre (U.S. PGPub No. 2004/0082860).
Regarding claims 28 and 37, the De La Rama/Tun combination teaches the device of claim 27 and 36 respectively as stated above.
De La Rama/Tun fail to explicitly teach wherein the plurality of mapping electrodes are equally spaced apart from one another.
In related catheter prior art, Haissaguerre teaches similar mapping electrodes wherein the plurality of mapping electrodes are equally spaced apart from one another and evenly dispersed about the tip (Fig 2 mapping electrodes 49 are equally spaced [0063]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping electrodes of De La Rama in view of Tun and Haissaguerre to incorporate the mapping electrodes that are equally dispersed about an understructure and equally spaced apart from one another to arrive at the devices of claims 28 and 37respectively. Providing equally spaced mapping electrodes around a circumference of a catheter would advantageously allow the mapping electrodes to contact an entire circumference a vessel or lumen and to also allow the catheter to provide the same mapping function regardless of rotational orientation of the tip.
Regarding claim 38, in view of the combination of claim 37 above, Tun further teaches wherein an insulative layer is disposed between each of the plurality of mapping electrodes and the understructure (Fig 3, insulative base layers 312 between mapping electrodes 132 and understructure 126 of flexible tip 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that compression and flexing of a portion of the flexible ablation electrode on which the mapping electrode is .
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of Tun and De La Rama “does not teach a way to maintain a flexibility and/or compression of a flexible ablation electrode with a mapping electrode disposed on the flexible ablation electrode”. The examiner respectfully disagrees with the above assertion and provides a combination of De La Rama in view of Tun. The De La Rama reference explicitly teaches a flexible ablation electrode as stated by the applicant. The Tun reference teaches a plurality of mapping electrodes disposed on a flexible insulative layer composed of polyimide (a well-known flexible insulator as evidenced by Woloszko [0171]). The combination of De La Rama in view of Tun to modify the flexible ablation electrode of De La Rama to incorporate the mapping electrodes disposed on a flexible insulative layer as taught by Tun would allow for flexing and/or compression of the portion of the flexible ablation electrode on which the mapping electrodes are disposed. Making such a modification would be obvious to one of ordinary skill in the art as the advantages of providing a catheter with mapping and ablative functions is well-known in the art (De La Rama [0052]; Tun [0004]). Providing the flexible insulative material would advantageously allow for the flexible ablation electrode to .
The applicant further argues that the Tun and De La Rama references do not teach or suggest “wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and an entirety of a perimeter of the mapping electrode.” The examiner disagrees and points to paragraph [0047] and figures 1-2 of the De La Rama reference disclosing an irrigation lumen 60/62 at the interior of the flexible ablation tip configured to allow the irrigation fluid to flow out of gaps 26/28 completely surrounding an entire perimeter of the tip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794